Citation Nr: 0335495	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.

2.  Entitlement to an initial disability rating in excess of 
10 percent for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel




INTRODUCTION

The veteran retired from active duty in October 2000 with 
over 20 years active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem Regional 
Office (RO), which, in relevant part, granted the veteran 
service connection for hypothyroidism and for depression, 
with each condition rated as 10 percent disabling.  The 
veteran perfected a timely appeal of these determinations.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her service-connected 
hypothyroidism and depression are more disabling than 
currently evaluated.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  Specifically, the VCAA provides that 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).

The veteran was last provided a comprehensive VA psychiatric 
examination in December 2000.  Following a detailed review of 
this examination report in conjunction with all other 
evidence of record, including VA psychiatric evaluations in 
August 2001, March 2002, and October 2002, the Board finds 
that the record is inadequate for purposes of rating the 
veteran's service-connected depression.  The Board must be 
able to point to evidence of record to support its 
conclusions as to the degree of impairment resulting from the 
service-connected psychiatric disorder.  In this case, the 
veteran's VA examiner in December 2000, while reporting that 
the veteran suffered from depression that resulted in a 
global assessment of functioning (GAF) equal to 70, did not 
otherwise provide any indication as to how the veteran's 
depression compares to the rating criteria for mental 
disorders at 38 C.F.R. § 4.130 (2001).  See Massey v. Brown, 
7 Vet. App. 204, 207 (1999).  In essence, the VA psychiatric 
examination report does not give the Board sufficient medical 
data to accurately evaluate the veteran's impairment stemming 
from her service-connected depression.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b) (1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
38 C.F.R. § 3.159(b) (1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to procure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims file 
and insure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of her depression.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
procedures should be performed, including 
any indicated psychological studies.  The 
examiner should fully describe the 
symtomatology, manifestations, and degree 
of social and industrial impairment due 
solely to the veteran's depression.  The 
examiner is asked to assess a Global 
Assessment Functioning score and explain 
what the assigned score represents.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then readjudicate the 
issues of entitlement to an initial 
disability rating in excess of 10 percent 
for depression and entitlement to an 
initial disability rating in excess of 10 
percent for hypothyroidism, in light of 
all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



